Citation Nr: 1411343	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  11-33 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Robert J. Parker, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1968 to March 1970.  He died on October [redacted], 2000.  The Appellant is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Appellant's claim for service connection for the Veteran's cause of death.

In August 2013, the Appellant testified before the undersigned Veterans Law Judge (AVLJ) at the RO.  A transcript of the hearing is of record.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran died in October 2000.  His death certificate states that the cause of his death was myocardial infarction due to or as a consequence of hypertension and obesity (fluid retention).  At the time of his death, the Veteran was not service connected for any disabilities.

The Board initially notes that the Veteran's service treatment records are unavailable for review.  As such, the Board recognizes that VA needs to employ a "heightened" duty "to explain its findings and conclusions and to consider carefully the benefit- of-the-doubt rule."  See Cromer v. Nicholson, 19 Vet. App. 215, 217- 18 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); see also Russo v. Brown, 9 Vet. App. 46, 51 (1996) (explaining that precedent does "not establish a heightened 'benefit of the doubt,' only a heightened duty of the Board to consider applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed"); see also 38 C.F.R. § 3.159(c) (4).

As noted above, the Veteran had military service from May 1968 to March 1970.  However, his active duty did not include service in Vietnam.  The Appellant contends that the Veteran died as a result of chemical exposure that he received during his service.  Specifically, the Appellant testified that the Veteran served at Fort McClellan, Alabama where he was part of the chemical school as he underwent training in biological chemical warfare.   The Appellant testified that while at Fort McClellan, the Veteran handled extensive amounts of chemicals such as Agent Orange, mustard gas and sarin gas.  At her August 2013 hearing, the Appellant presented pictures of the Veteran during his time at Fort McClellan which included one picture of soldiers containing a handwritten note on the back indicating it showed a "mustard gas demonstration."  This photo appears to be authentic insofar as it was taken during the Veteran's period of active duty.

The Appellant also testified that while stationed in Okinawa, Japan, the Veteran worked for a supply company which provided supplies for the operations in Vietnam.  She testified that her husband told her that Agent Orange was stored near his barracks in Okinawa.  She also reported that the Veteran at one time flew from the United States to Okinawa and stopped in Vietnam on the way there.  The Veteran however did not get off of the plane.

To establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service caused, or contributed substantially or materially to cause, that death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2013). 

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a) (6) (iii).

Current VA regulations provide that certain diseases shall be service-connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied.  These diseases include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e) (2013). 

As noted above, despite the fact that the Veteran was not service connected for heart disease, ischemic heart disease (including acute myocardial infarction) is a presumptive disease listed in 38 C.F.R. § 3.309(e) and the Veteran's death certificate indicates that acute myocardial infarction was one of the causes of his death.  Additionally, the Appellant contends that the Veteran was exposed to numerous chemicals during his service that were not just limited to Agent Orange.

In this case, the Veteran does not have service in the Republic of Vietnam during the Vietnam era.  However, the Appellant contends that the Veteran was exposed to chemicals, including Agent Orange, while stationed at Fort McClellan, Alabama and while in Okinawa, Japan.

While prior development by the RO in January 2011 found that the Veteran was not exposed to herbicides and he did not have service in Vietnam, the Board notes that VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n) directs that a detailed statement of a veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the Department of Defense's ("DoD") inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.

Based on the foregoing, the Board finds that the RO should attempt to verify the Veteran's alleged chemical exposure following the procedures provided in VBA's Adjudication Procedure Manual.  The Board notes that this development should include findings as to the Veteran's possible chemical exposure while stationed at Fort McClellan and while in Okinawa, Japan.  Notably, while the Veteran's complete service treatment records are unavailable, information in the claims file demonstrates that the Veteran participated in the Second Chemical Staff Specialist Course at Fort McClellan from August 1968 to October 1968.

Once this development is complete, the Board also finds that a VA opinion is warranted to determine the extent to which any such in-service chemical exposure caused or contributed to the Veteran's death.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for triggering VA's duty to provide an examination is low.  See, McLendon; supra. 

As noted above, despite the fact that the Veteran was not service connected for any disabilities, he possibly experienced in-service chemical exposure and his death was attributed to myocardial infarction, hypertension and obesity.  The Board finds that based on the evidence above, a VA review of the records is warranted in order to obtain a competent medical opinion on whether the Veteran's death was related his claimed in-service chemical exposure.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO should attempt to verify the Veteran's alleged chemical exposure while stationed at Fort McClellan between August 1968 and October 1968 and when stationed in Okinawa, Japan from October 1968 to February 1970 following the procedures set forth in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n).  All requests and responses received should be associated with the claims file.

2.  After the above development has been accomplished, the Veteran's claims file should be forwarded to appropriate VA medical examiners for review.  The examiners are requested to review all pertinent records associated with the claims file, including his service treatment records, VA records, and private medical records.  The examiners should comment as to whether it was at least as likely as not that the Veteran's death was otherwise causally or etiologically related to his military service.  

Specifically, the examiner should opine as to whether any in-service chemical exposure, to include Agent Orange exposure, resulted in the Veteran's myocardial infarction or hypertension which caused or contributed to his cause of death.  

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Appellant and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



